Citation Nr: 1705251	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-04 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to hernia and/ or lumbar spine disability with disc bulge. 

2.  Entitlement to service connection for a disability manifested by obesity.

3.  Entitlement to an increased rating higher than 10 percent for left knee strain. 

4.  Entitlement to an increased rating higher than 10 percent for residuals of left navicular fracture with arthritis (left ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2002, the RO, in pertinent part, granted service connection for left knee strain with patellofemoral syndrome, assigning a 0 percent rating, effective August 20, 1997; and denied service connection for incontinence secondary to service-connected right inguinal hernia repair and obesity.  The RO noted that the service connection claim for incontinence and obesity had been previously denied in October 1998, but reviewed these matters on the merits, pursuant to the Veterans Claims Assistance Act.  

In a January 2012 rating decision, the RO granted an increased rating of 10 percent for the left knee strain with patellofemoral syndrome, effective August 20, 1997.  The RO denied an increased rating higher than 10 percent for residuals of left navicular fracture with arthritis in a July 2012 rating decision.  

The Board remanded the increased rating claim for left knee disability and service connection claim for incontinence and obesity in May 2007 so that a statement of the case could be issued.  These issues were remanded by the Board again in January 2009 as the development directed in the previous remand was not complied with.  After the statement of the case was issued in January 2012 and a VA-Form 9 appealing these issues was filed in March 2012, the case was then returned for appellate review along with the other matter on appeal, increased rating for left ankle.

In a December 2016 rating decision, the RO assigned a 10 percent rating for left knee strain - limitation of flexion with painful motion (previously rated as left knee strain with patellofemoral syndrome), effective June 30, 2003, under Diagnostic Code 5260.  The previous rating of 10 percent for the left knee strain with patellofemoral syndrome was noted as being from August 20, 1997 to June 30, 2003, under Diagnostic Code 5260-5024.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  During the hearing, the Veteran waived RO review of a September 2016 VA examination report that had not been considered by the RO in the context of this appeal.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.

The issue of service connection for an acquired psychiatric disability also was previously on appeal.  However, in a December 2016 rating decision, the RO granted service connection for depressive disorder, not otherwise specified, and assigned a 50 percent rating, effective June 30, 2003.  As there no longer remains any issue for appellate consideration with respect to that claim, the service connection claim for an acquired psychiatric disability is considered satisfied and is no longer before the Board.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed urinary incontinence is secondary to his service-connected lumbar spine disability with disc bulge.

2.  The evidence of record does not show that the Veteran's obesity has caused a present disability that is not already service-connected.

3.  The Veteran's left knee disability is manifested by limitation of motion due to pain. 

4.  The Veteran's left ankle range of motion is at worst moderately limited. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for urinary incontinence have been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for obesity have not been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  The criteria for an increased rating in excess of 10 percent for left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

4.  The criteria for an increased rating in excess of 10 percent for left navicular fracture with arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in October 2007 and April 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The April 2012 letter addressing the increased rating claim for the left ankle also notified the Veteran as to how VA assigns disability ratings and effective dates.  The October 2007 letter did not include the criteria for disability ratings and effective dates.  The appeal for a higher rating for the left knee disability is a downstream issue in that it arose following the initial grant of service connection and additional notice is not required.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent VA examinations in September 1999, October 2001, January 2012, April 2012, and September 2016. The examinations include objective findings necessary for rating purposes and collectively discuss the functional effects due to the Veteran's left knee and ankle disabilities.  

A VA medical examination was not provided regarding the origin and/ or manifestations of the Veteran's obesity.  As there is no evidence of a present non-service disability associated with his obesity, however, VA's duty to assist doctrine does not require that the Veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the increased evaluation issue for the left knee disability has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's service connection claim for urinary incontinence has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Urinary Incontinence

The Veteran has consistently maintained that he had urinary incontinence since his service-connected right inguinal hernia surgery in 1987.  

VA urology records starting in June 1996 noting a history of urine leakage since 1987 or 1988, when the Veteran had a right inguinal hernia repair.  The urine leakage was assessed as being from an unknown reason.  The Veteran also underwent VA examinations in July 1997.   A July 1997 bladder examination noted the Veteran reported being seen by a urologist for approximately 10 years for urinary frequency and urgency with incontinence, which the Veteran attributed to a herniorrhaphy done approximately 10 years ago.  The examiner noted that a spinal cord MRI might be appropriate.  Extensive work-up for this including cystoscopy, was negative.  The examiner found that the incontinence was extremely difficult to explain.  A separate July 1997 VA examination report noted that the urinary dysfunction might be consistent with autonomic nervous system dysfunction.  

An October 2001 VA urinary examination was provided, which noted that it was unclear whether the Veteran's incontinence had a relationship to his hernia repair.  The report noted that it was possible that the Veteran had some residual voiding symptoms related to the possible urethral stricture disease with his history of gonorrhea, but that he did not appear to have urethral stricture since it was not difficult to pass a urethral catheter.  

A February 2008 private medical opinion also was submitted noting that the Veteran's service-connected lumbar spine disc bulge caused his lumbar spine pain and bowel/ bladder incontinence problems.  The physician noted that the record did not contain a more likely etiology for his current bowel/bladder problems.

The Veteran testified at the October 2016 Board hearing that since he had a hernia operation in 1987 he had both urinary and fecal incontinence.  See October 2016 Board hearing transcript, p. 7.   He also mentioned that he brought this up with a VA doctor in 1992, who noted that a hernia operation can relate to incontinence.  Id. at 8.  He further noted that he never had any urinary problems before the hernia operation.  Id.  

While the medical evidence has not related the Veteran's urinary incontinence to his service-connected right inguinal hernia surgery, as the Veteran contends, a private medical opinion has related the Veteran's urinary incontinence to his (now) service-connected lumbar spine disability with disc bulge.  There is no medical evidence to refute the private physician's findings in February 2008.  A July 1997 VA bladder  examiner also had suggested a possible relationship between the urinary incontinence and the lumbar spine disability, as it was noted that a spinal cord MRI might be appropriate to assess the etiology of the urinary incontinence.  

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the urinary incontinence is proximately due to the service-connected thoracolumbar spine degenerative arthritis with disc bulging at L4-L5.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a urinary incontinence is granted.

B.  Obesity

The Veteran filed a service connection claim for obesity in August 1997.  The RO determined in an October 1998 rating decision that obesity, by itself, was not a chronic condition for which service connection could be established.  

In a May 2003 statement, the Veteran's representative asserting that while the Veteran's obesity might not be a disability in the rating criteria, it could be rated analogously or can be considered caused or aggravated by one of his service-connected disabilities that restricted movement.  The Veteran testified at the October 2016 Board hearing that his obesity was a result of inactivity from his service-related injuries.  See October 2016 Board hearing transcript, pp. 16-17.  He did not offer any specific testimony regarding the effects of this disability, but generally contends that he has a present disability associated with obesity related to his service.

On January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis.  Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  However, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected disability based on that impairment.  Also, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).

The Veteran submitted a private medical opinion in February 2008, which noted that the Veteran had excessive weight gain following service due to foot and spine immobility and that this weight gain was the likely etiology of his current sleep apnea.  The record shows, however, that the Veteran is already service-connected for sleep apnea with a 0 percent rating since 2003.

Other than sleep apnea, which, as noted, is already service-connected, the record does not show any evidence of a present disability associated with obesity.  The Veteran has not presented any testimony regarding any symptoms of a present disability associated with obesity.  Additionally, there are no post-service medical records addressing any disability associated with obesity other than sleep apnea.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service connection claim for obesity; there is no doubt to be resolved; and service connection is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  Increased Rating for Left Knee and Left Ankle

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's left ankle disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

A.  Left Knee

As noted in the introduction, the Veteran presently has a 10 percent rating for his left knee strain with patellofemoral syndrome, effective August 20, 1997 to June 30, 2003; and a 10 percent rating for left knee strain - limitation of flexion with painful motion (previously rated as left knee strain with patellofemoral syndrome), effective June 30, 2003.  The Diagnostic Codes used by the RO are 5260-5024, effective August 20, 1997 to June 30, 2003; and Diagnostic Code 5260, effective June 30, 2003.  

The Board will consider whether the Veteran can receive higher ratings for his left knee under all applicable diagnostic codes.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  The VA General Counsel  has held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016).

An August 1997 VA treatment record shows the Veteran was ordered a medial collateral brace for a partial tear in the medial-collateral ligament of the left knee.  He was assessed as having possible patellofemoral syndrome.

A September 1999 VA examination report shows that the Veteran had complaints of pain, giving way, locking, and fatigability.  It was noted that he had a fall from a ladder a couple of months ago and wore a brace for the knee.  Physical examination showed medial-compartment tenderness, anterior compartment tenderness, and soreness.  He had good motion from 0 degrees to 140 degrees of flexion with pain at the extremes of motion, and no effusion.  The knee was stable to mediolateral and anteroposterior testing.  The examiner noted that although the Veteran had recently reinjured the knee from the ladder fall, it was determined that the left knee strain was due to the service-connected left foot/ankle disability.

An October 2001 VA examination report notes that the Veteran had an abnormal gait from his left foot and left ankle injury that put a lot of strain on his left knee.  He had been diagnosed with a strained patellofemoral syndrome and possible early arthritis.  He wore a knee brace that helped.  Physical examination showed medial compartment tenderness, anterior compartment patella femoral tenderness, and only a slight amount of lateral tenderness.  He had excellent motion from 0 degrees to 135 degrees, actively, to 140 degrees, passively with pain at the extremes.  There was no motion with active or passive motion until he got to the very extremes of motion.  No motion was augmented with or without resistance.  He had slight popping at the patellofemoral joint with motion.  There was no effusion in the knee and the knee was stable to medial, lateral, and anteroposterior testing and negative McMurray's.  The diagnosis  was left knee strain with patellofemoral syndrome.  The examiner determined that the left knee disability was incurred in service and also was aggravated by the altered gait from the left foot and left ankle disability.

The next VA examination for the knee was in January 2012.  The Veteran reported flare-ups involving pain and swelling.  Left knee flexion was to 115 degrees with pain beginning at 90 degrees of flexion.  Extension was to 0 degrees.  There was no change in range of motion after repetitive-use testing.  Functional impairment included pain on movement and less movement than normal.  There also was pain to palpation for joint or soft tissues of the knee.  Muscle strength and stability testing in the left knee was normal.  There was no evidence of recurrent patellar subluxation/ dislocation.  The Veteran occasionally used a brace.  X-rays were noted as not showing any arthritis or patellar subluxation.

The Veteran underwent a VA examination in September 2016.  Range of motion studies showed extension to 10 degrees and flexion to 120 degrees.  There was no evidence of pain on weight-bearing or evidence of crepitus.  There was no additional loss of motion after minimum three repetitions.  Functional loss was due to pain and weakness, which caused limited motion and interfered with standing.  There was no ankylosis.  There also was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing in the left knee was normal.  The Veteran did not use an assistive devices.

The Veteran testified at the October 2016 Board hearing that he recalled in 2013, he was raking leaves and his left knee became swollen.  See October 2016 Board hearing transcript, p. 4.

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the left knee based on limitation of motion is not warranted.  While the left knee shows limited flexion in the left knee due to pain, the left knee flexion is not limited enough to warrant a 10 percent rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 45 degrees.  There also is no medical evidence showing limitation of extension of the left knee that would warrant a rating higher than 10 percent to warrant a separate compensable rating under Diagnostic Code 5261.  The September 2016 VA examination report shows extension limited to 10 degrees, which warrants a 10 percent disability rating under Diagnostic Code 5261.  However, the Veteran cannot receive a separate rating for limitation of extension and limitation of flexion, as the limitation of flexion is not high enough to warrant a compensable rating under Diagnostic Code 5260, as noted above.

As for any separate compensable rating for left knee instability, while the Veteran had complaints of instability and wore a brace at one point, the medical evidence consistently shows that all joint stability testing in the left knee was normal.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected left knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of left knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262. 

The evidence shows that the Veteran has complained of painful motion of the left knee.  Other than limitation of motion and some muscle weakness, there was not shown to be any additional limitations due to repetitive use of the left knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the left knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there was no pain on weight-bearing or crepitus in 2016; and range of motion testing was noted as being performed both with active and passive motion in 2012.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran is competent to report symptoms associated with his left knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 10 percent for the left knee disability.  To the extent that the Veteran contends entitlement to a higher rating for his left knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

B.  Left Ankle

The RO rated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 for limited motion of the ankle.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limited motion; and a 20 percent rating is warranted for marked limited motion.  "Moderate" and "marked" limited motion is not defined by the diagnostic criteria.  By way of reference, however, normal range of motion in the ankles is from 0 to 20 degrees of dorsiflexion (i.e., lifting toes up), and 0 to 45 degrees of plantar flexion (i.e., pointing toes down).  38 C.F.R. § 4.71a, Plate II.

An April 2012 VA examination report shows chronic left ankle pain described as a mild to moderate ache, which became severe with flare-ups.  Left ankle plantar flexion was to 45 degrees with no objective evidence of painful motion.  Left ankle plantar flexion was to 10 degrees with no objective evidence of painful motion.  Repetitive motion studies did not result in additional limitation of motion.  Stability testing was normal and there was no ankylosis.  There were no assistive devices.  There also were no abnormal findings on x-ray examination.

A September 2016 VA examination report shows left navicular fracture with arthritis.  Range of motion studies in the left ankle were normal.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no pain noted on examination.  There also was no pain on weight-bearing or objective evidence of crepitus.  Repetitive-use testing did not result in any additional limitation of motion.  There were no flare-ups.  Joint instability in the ankle or dislocation was not suspected. 

These findings do not more closely approximate marked limitation of motion in the left ankle.  There is only 10 degrees of dorsiflexion flexion (out of 20 degrees of what is considered normal dorsiflexion) as noted in 2012; but plantar flexion was full even after repetitive motion in 2012.  The left ankle also had normal range of motion in 2016.  The examination findings accounted for pain on motion, limited motion after repetitive use, and pain on weight-bearing; and still did not show more than moderate limited motion in the left ankle.  Therefore a rating higher than 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271 or 5270. 

A higher rating based on ankylosis of the left ankle is not warranted, as ankylosis of the ankle was not shown at that time.

To the extent that any higher ratings are denied, the Veteran genuinely believes that he is entitled to an increased rating for his left ankle disability.  His factual recitation as to symptomatology associated with the ankle is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left ankle disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's ankle and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating higher than 10 percent is not warranted for the left ankle disability.  There are no objective medical findings that would support the assignment of any higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




III.  Inferred TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his left knee or left ankle disability.  Therefore, any inferred TDIU claim is inapplicable in this case.

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the left knee disability (limited motion due to pain) are contemplated by the 10 percent rating assigned under Diagnostic Code 5024-5260.  The symptoms associated with the left ankle disability (i.e., limitation of motion) also are contemplated by the 10 percent rating assigned under Diagnostic Codes 5271.  To the extent that any of the Veteran's left knee and ankle symptoms are not contemplated by the diagnostic codes applied, the medical evidence does not demonstrate any marked interference with employment or frequent periods of hospitalization as a result of the left knee or ankle disability.  

Notably under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that the collective effect of the Veteran's service-connected disabilities amounts to an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



ORDER

Entitlement to service connection for urinary incontinence, to include as secondary to hernia and/ or lumbar spine disability with disc bulge is granted. 

Entitlement to service connection for obesity is denied.

Entitlement to an increased rating higher than 10 percent for left knee strain is denied. 

Entitlement to an increased rating higher than 10 percent for residuals of left navicular fracture with arthritis is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


